DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the Pre-Brief Appeal Conference decision from 4/19/2021 for Pre-Brief Conference request from 3/15/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mani Adali (Reg. Num. 39,585) on 4/11/2021. 
The claims should be amended to read as follows: 
1.	(Currently Amended) A method for enforcing a level of service for ingress side data message traffic to a computer in a datacenter, the datacenter comprising a plurality of hardware forwarding elements (HFEs), the method comprising:
receiving, from the HFEs, egress side statistics relating to data messages forwarded to the computer by the HFEs;
aggregating and analyzing the received statistics to determine whether the data message traffic has exceeded a first threshold level for ingress side data message traffic to the computer;
when the first threshold has been exceeded, distributing to the HFEs a set of secondary threshold levels to reduce the data message traffic from the HFEs to the computer[[.]];
wherein the receiving, aggregating, and distributing are performed by a set of controllers that enforces the service level for ingress side data message traffic to the computer through egress side limits on the HFEs.

11.	(Currently Amended) A non-transitory machine readable medium storing a program for executing by at least one processing unit, the program for enforcing a level of service for ingress side data message traffic to a computer in a datacenter, the datacenter comprising a plurality of hardware forwarding elements (HFEs), the program comprising sets of instructions for:
receiving, from the HFEs, egress side statistics relating to data messages forwarded to the computer by the HFEs;
aggregating and analyzing the received statistics to determine whether the data message traffic has exceeded a first threshold level for ingress side data message traffic to the computer;
when the first threshold has been exceeded, distributing to the HFEs a set of secondary threshold levels to reduce the data message traffic from the HFEs to the computer[[.]];
the program is a controller of a set of controllers that enforces the service level for ingress side data message traffic to the computer through egress side limits on the HFEs.

21.	(Canceled) 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 10/2/2020 and subsequent changes made in this examiner’s amendment the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. The cited prior art of Levine teaches the core idea of the claimed invention for manipulating traffic flows from multiple sources at an egress port/controller using thresholds but fails to teach the claim limitations as recited in the independent claims; also see other references cited in PTO-892 which fail to teach the claim limitations as recited in the independent claims. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441